Citation Nr: 0911107	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-24 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's gastroesophageal reflux disease 
with a gastric ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from July 1970 to February 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Chicago, Illinois, Regional Office Regional Office (RO) which 
established service connection for gastroesophageal reflux 
disease (GERD); assigned a noncompensable evaluation for that 
disability; and effectuated the award as of August 20, 2004.  
In August 2006, the RO recharacterized the Veteran's 
gastrointestinal disability as GERD with a gastric ulcer; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of August 20, 2004.  In March 2008, 
the Veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  In May 2008, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
gastrointestinal disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
disability evaluation in excess of 10 percent for the 
Veteran's GERD with a gastric ulcer.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  




REMAND

The accredited representative advances that the RO failed to 
comply with the Board's May 2008 Remand instructions and 
requests that the Veteran's appeal be again remanded to the 
RO so that the required action may be undertaken.  

In its May 2008 Remand instructions, the Board directed that:

1.  The AOJ should attempt to obtain a 
copy of a 2007 VA examination report in 
association with symptoms of GERD.  Any 
records obtained should be associated 
with the claims file. 

In the November 2008 supplemental statement of the case 
(SSOC) issued to the Veteran and his accredited 
representative, the AMC indicated that "although you 
reported at your hearing your last examination was about a 
year ago, there is no 2007 examination of record."  In 
reviewing the claims file, the Board observes that there is 
no indication that the AMC either requested the cited 2007 VA 
examination for compensation purposes for incorporation into 
the record or the examination report was either unavailable 
or non-existent.  The Court has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2008, the accredited representative submitted a claim 
of entitlement to service connection for a "hiatal hernia 
and other associated problems secondary to the Veteran's 
service-connected GERD."  It appears that the RO has not had 
an opportunity to act upon the claim.  The Board finds that 
the issue of service connection for a chronic 
gastrointestinal disorder to include a hiatal hernia is 
inextricably intertwined with the certified issue of the 
initial evaluation for the Veteran's GERD with a gastric 
ulcer.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the cited 2007 VA 
examination for compensation purposes for 
incorporation into the record.  If such 
an examination was either not conducted 
or the examination report is otherwise 
unavailable, a written statement to that 
effect should be prepared for 
incorporation into the record.  

2.  Then adjudicate the issue of service 
connection for a chronic gastrointestinal 
disorder to include a hiatal hernia.  The 
Veteran should be informed in writing of 
the resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

3.  Then readjudicate the issue of an 
initial evaluation in excess of 10 
percent for the Veteran's GERD with a 
gastric ulcer.  If the benefit sought on 
appeal remains denied, the Veteran should 
be issued a SSOC which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).  

